            Case 4:21-cv-00105-LPR Document 4 Filed 04/12/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

 CORTREZ SLATER,

                Plaintiff,

        v.                                         Case No. 4:21-cv-105-LPR

 U.S. DEPARTMENT OF STATE, et al.,

                Defendants.

                        MEMORANDUM OF LAW IN SUPPORT OF
                              MOTION TO DISMISS

       The plaintiff’s complaint should be dismissed. The plaintiff fails to state plain and simple

facts supporting a cause of action against any of the Indiana defendants. In fact, the complaint

does not mention even one fact carried out by the Indiana defendants. Moreover, the Eleventh

Amendment bars the plaintiff’s claim insofar as it seeks damages against state actors in their

official capacities and seeks injunctive relief that the Indiana defendants lack the power to grant.

Therefore, the claim should be dismissed for failure to state a claim and for lack of subject matter

jurisdiction over the defendants.

       I.      Facts

       1.      Cortrez Slater, the plaintiff, filed a complaint in this Court on February 9, 2021.

(ECF No. 1)

       2.      In his complaint, he appears to allege that his Fourteenth Amendment rights were

violated after incurring a monthly charge against his credit report of $118.187. (Id. at §IV)

       3.      He appears to allege that there is an amount in controversy of $118,187. (Id. at

§II)
              Case 4:21-cv-00105-LPR Document 4 Filed 04/12/21 Page 2 of 6




        4.       Mr. Cortrez named the Indiana Child Support Bureau as a defendant. The Indiana

Child Support Bureau is a government agency of the State of Indiana.

        5.       Mr. Cortrez also named Adam Norman as a defendant. Mr. Norman is an

employee of the Indiana Department of Child Services, a government agency of the State of

Indiana.

        II.      Legal Standards

        A complaint should be dismissed where it fails to “state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). To prevail, a plaintiff must allege more than “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements.” K.T. v.

Culver-Stockton College, 865 F.3d 1054, 1057 (8th Cir. 2017) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)). The complaint must allege sufficient facts that, taken as true, “state a

claim to relief that is plausible on its face.” Id. (internal quote omitted). A claim is facially

plausible when its factual content “allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The Court makes “this determination by

considering only the materials that are necessarily embraced by the pleadings and exhibits

attached to the complaint.” Id. (quoting Cox v. Mort. Elec. Registration Sys., Inc., 685 F.3d 663,

668 (8th Cir. 2012)).

        “Sovereign immunity is a jurisdictional doctrine, and a motion to dismiss turning on the

issue of whether a claim…is proper before the Court should be viewed as a 12(b)(1) motion for

dismissal for lack of subject matter jurisdiction.” Beene v. Henderson State University, 2011 WL

210217, *2 (W.D. Ark. 2011) (citing Brown v. United States, 151 F.3d 800, 804 (8th Cir. 1998)).

Rule 12(b)(1) allows the Court to dismiss a claim, on its face or in light of outside evidence,

where it lack proper subject matter jurisdiction. Beene, 2011 WL 210217 at *2. “Facial attacks



                                                       2
          Case 4:21-cv-00105-LPR Document 4 Filed 04/12/21 Page 3 of 6




challenge subject matter jurisdiction based solely on the allegations appearing on the face of the

complaint.” Id. Where a motion makes a facial attack, the Court grants the non-moving party the

same protections as under a Rule 12(b)(6) motion. Id.

       “The Judicial power of the United States shall not be construed to extend to any suit in

law or equity, commenced or prosecuted against one of the United States by Citizens of another

State, or by Citizens or Subjects of any Foreign State.” U.S. CONST. Amend. XI. The Eleventh

Amendment generally bars any suit brought in federal court against a state, state agency, or state

officials acting in their official capacities.” Gordon v. Board of Trustees of the University of

Arkansas, 168 F.Supp.3d 1148, 1153 (E.D. Ark. 2016) (citing Seminole Tribe v. Florida, 517

U.S. 44, 74 (1996)). There are three exceptions to the bar: (1) an act of Congress abrogating the

States’ immunity, (2) a State waiver of immunity, or (3) suits brought by plaintiffs seeking

prospective injunctive relief for ongoing violations of federal law. Id.

       III.    Argument

       Mr. Cortrez’s complaint is entirely insufficient to support a claim before this Court. Mr.

Cortrez attempts to sue Indiana government officials in Arkansas without bothering to explain in

his complaint the facts supporting his lawsuit. The Court and the Indiana defendants have been

provided no notice regarding why they should be liable for any of Mr. Cortrez’s alleged

damages. Therefore, the complaint should be dismissed for failure to state a claim upon which

relief can be granted. Fed. R. Civ. Pro. 12(b)(6). Moreover, the Eleventh Amendment bars suits

against government officials in their official capacities, and therefore the Court lacks subject

matter jurisdiction over this case. Fed. R. Civ. Pro. 12(b)(1).




                                                      3
          Case 4:21-cv-00105-LPR Document 4 Filed 04/12/21 Page 4 of 6




               a. The Complaint Should Be Dismissed For Failure to State Any Facts
                  Supporting the Inference that the Defendants Are Liable for the Alleged
                  Misconduct, Pursuant to Rule 12(b)(6)

       Mr. Cortrez fails to identify how the Indiana defendants violated his rights. The

complaint is devoid of any single fact implicating any of the Indiana defendants in any

wrongdoing. (ECF No. 1) As written, the complaint provides no notice to the defendants

regarding whether or how they are responsible for any injury Mr. Cortrez allegedly has suffered.

Therefore, the complaint is not plausible in that it does not provide the Court with any facts from

which it can draw a reasonable inference that the Indiana defendants are liable for any of Mr.

Cortrez’s alleged injuries. The complaint should therefore be dismissed for failure to state a

claim upon which relief can be granted.

               b. The Complaint Should Be Dismissed because It Is Barred by the Doctrine
                  of Sovereign Immunity under the Eleventh Amendment, Pursuant to
                  Rule 12(b)(1)

        To the extent Mr. Cortrez’s complaint is interpreted as one seeking damages against the

Indiana governmental defendants in their official capacities, such claim is barred by the Eleventh

Amendment and the doctrine of sovereign immunity. Moreover, if it is interpreted as one seeking

injunctive relief, it is also barred since the defendants do not have power to grant the requested

relief. Therefore, the Court lacks subject matter jurisdiction over this claim.

       Mr. Cortrez appears to seek damages in the amount of $118,187 against a governmental

agency of the State of Indiana and government employees of the State of Indiana. (ECF No. 1 at

§C) Gordon, 168 F.Supp.3d at 1154. To the extent that he sues the defendants in their official

capacities, this claim is barred. Moreover, if the Court construes his complaint as seeking

injunctive relief, the claim is likewise barred because he has not presented facts explaining how

the named defendants have power to remove any debt that has been added to his credit report.



                                                      4
          Case 4:21-cv-00105-LPR Document 4 Filed 04/12/21 Page 5 of 6




(Id. at §IV) See id. (finding that the Eleventh Amendment barred claim for injunctive relief

because the plaintiff did not allege “that the…defendants have the responsibility or the capacity

to provide him with the prospective relief he seeks”). The State of Indiana has not waived its

sovereign immunity for purposes of this lawsuit. Therefore, the Eleventh Amendment bars Mr.

Cortrez’s suit against the Indiana defendants.

       WHEREFORE, the Indiana defendants, by counsel, respectfully move the Court to

dismiss all claims against them with prejudice, and for all other just and proper relief.

                                                      Respectfully Submitted,

                                                      THEODORE E. ROKITA
                                                      Indiana Attorney General
                                                      Atty. No. 18857-49

               Date: April 12, 2021           By:     Alexander R. Carlisle
                                                      Deputy Attorney General
                                                      Atty. No. 34533-49
                                                      Indiana Government Center South – 5th Fl.
                                                      302 W. Washington Street
                                                      Indianapolis, IN 46204-2770
                                                      Phone: (317) 234-6667
                                                      Fax: (317) 232-7979
                                                      Email: Alexander.Carlisle@atg.in.gov




                                                     5
          Case 4:21-cv-00105-LPR Document 4 Filed 04/12/21 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 12, 2021, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system. Notice of this filing will be sent to counsel of record by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.

               I also certify that a copy of the foregoing has been served upon the parties listed

below, by United States mail, first-class postage prepaid, on April 12, 2021:

              Cortrez Slater
              21717 Highway 13
              Bigelow, AR 72016



                                                      Alexander R. Carlisle
                                                      Deputy Attorney General


       OFFICE OF THE ATTORNEY GENERAL
       Indiana Government Center South – 5th Floor
       302 W. Washington Street
       Indianapolis, IN 46204-2770
       Telephone:     (317) 234-6667
       Fax:           (317) 232-7979
       Email: Alexander.Carlisle@atg.in.gov




                                                     6
